While approaching the Union Station in' the city of Portland for the purpose of purchasing railway tickets to be used by another person on a later train, the plaintiff slipped on an icy walk which was the regular approach to the station. This walk was on land of the railway company and was constructed and maintained by the company. There had been a heavy fall of snow and the ice was partially concealed thereby. The charge of negligence against the company on which the plaintiff relied was failure to keep the walk in a reasonably-safe condition for those who were impliedly invited to use the same when 'approaching the station on business legitimately connected with that of railroad transportation. The defendant offered no testimony but contends that the plaintiff did not main*583tain the burden of proof necessary to show defendant’s negligence, and further contends that the testimony offered by the plaintiff proved her guilty of contributory negligence.
John T. Fagan, Benjamin L. Berman and Jacob H.- Berman, for plaintiff.
Charles B. Carter, of White, Carter & Skelton, for defendant.
Upon both questions of fact, namely the negligence of the defendant and the lack of contributory negligence on the part of the plaintiff, the jury found for the plaintiff. After a careful examination of the record, lye do not find justification in setting aside the jury verdict. Neither do we feel that the damages were excessive. The injury was severe and the probability of permanence considerable. Motion overruled.